In an able motion for rehearing filed by counsel for appellee, it is very earnestly insisted that this court erred in the opinion heretofore filed herein in holding that the charge given the jury by the trial court was erroneous in the respects stated in said opinion.
We adhere to our conclusion that the charge was incorrect; but we agree with counsel that the errors in the charge pointed out in said opinion are not such, in view of the evidence in the case, as would require a reversal of the judgment. We reversed the judgment because we concluded that the evidence failed to show that appellee could have been present at his brother's funeral if the telegram had been promptly delivered, and the errors in the charge were only pointed out for the purpose of preventing their repetition upon another trial.
The motion for rehearing is overruled.
 *Page 104